Citation Nr: 0943878	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-30 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus.  

2.  Entitlement to an initial compensable rating for trace 
cataracts.  

3.  Entitlement to an initial compensable rating for 
peripheral vascular disease, right lower extremity.  

4.  Entitlement to an initial compensable rating for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to 
October 1980.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the September 
2005 rating decision, the RO denied service connection for 
diabetic retinopathy and granted service connection and 
assigned an initial noncompensable rating for trace 
cataracts, as secondary to service-connected diabetes 
mellitus, effective February 16, 2005, peripheral vascular 
disease, right lower extremity, as secondary to service-
connected diabetes mellitus, effective February 27, 2004, and 
erectile dysfunction, as secondary to service-connected 
diabetes mellitus, effective April 1, 1991.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

As a final preliminary matter, the Board notes that, in the 
September 2005 rating decision, the RO indicated that special 
monthly compensation for loss of use of a creative organ is 
only established if the Veteran is unable to procreate.  The 
RO found that the medical evidence did not show that the 
Veteran had completely lost the ability to procreate and, so, 
entitlement to special monthly compensation was not 
addressed.  In his February 2007 statement in lieu of a VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case), the Veteran's representative asserted that the Veteran 
should be awarded special monthly compensation for his 
erectile dysfunction.  The RO has not addressed the February 
2007 claim of entitlement to special monthly compensation for 
loss of use of a creative organ.  Accordingly, this matter is 
referred to the RO for appropriate action.  
REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

The Board notes that the Veteran last underwent VA 
examinations to evaluate his cataracts and peripheral 
vascular disease in July 2005.  On VA eye examination, 
corrected visual acuity in both eyes at distance was 20/25.  
Confrontation visual fields were normal.  The pertinent 
diagnosis was trace cataracts.  On VA artery and vein 
examination, the Veteran denied pain or muscle cramps in the 
right leg with exertion.  The diagnosis was peripheral 
vascular disease.  The examiner noted that there were no 
symptoms of claudication.    

In his September 2006 substantive appeal, the Veteran 
reported pain in his right leg after walking any great 
distance or mowing the lawn.  In his February 2007 statement, 
the Veteran's representative reported that the Veteran argued 
that his service-connected conditions had worsened since his 
last VA examinations.  In his October 2009 Informal Hearing 
Presentation, the Veteran's representative stated that the 
Veteran contended that his cataracts and peripheral vascular 
disease were much worse than exhibited in the over the four 
year old VA examination.  The Veteran is entitled to a new VA 
examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-
95 (1995).  

The Board finds that the foregoing statements reflect a 
worsening of the Veteran's service connected trace cataracts 
and peripheral vascular disease, right lower extremity, since 
the most recent VA examination.  

In regard to the claim for an initial compensable rating for 
erectile dysfunction, the Board notes that erectile 
dysfunction is not listed in the Rating Schedule; however, 
when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  As such, the Veteran's erectile dysfunction 
can be rated pursuant to Diagnostic Code 7522, which provides 
a 20 percent rating for deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

Upon a review of the record, the Board finds that the Veteran 
has not been physically examined to determine if he has a 
penile deformity along with his erectile dysfunction.  In his 
October 2009 Informal Hearing Presentation, the Veteran's 
representative also asserted that the Veteran's erectile 
dysfunction was much worse than exhibited in the over four 
year old VA examination (although, the Board notes that the 
Veteran was not actually examined for erectile dysfunction 
during his 2005 VA examinations).  The Veteran's 
representative added that the disability warranted a 
compensable rating.  Accordingly, the Board finds that a VA 
examination in regard to the claim for an initial compensable 
rating for erectile dysfunction must also be conducted in 
order to determine the proper disability rating.

In regard to the claim for service connection for diabetic 
retinopathy, the Board notes that there is conflicting 
medical evidence regarding a diagnosis of diabetic 
retinopathy.  Post-service records of treatment reflect a 
diagnosis of Grade I diabetic retinopathy in September 1994.  
The assessment following treatment in February 1995 was 
diabetes, questionable control, with diabetic retinopathy.  A 
July 1998 record of optometric examination included a finding 
of background diabetic retinopathy, in each eye, mild.  On 
eye examination screening for diabetic retinopathy in June 
2001, the assessment was noninsulin-dependent diabetes 
mellitus without nonproliferative diabetic retinopathy.  

On VA examination in March 2005, the physician noted that 
diabetic retinopathy was partially visualized on fundoscopic 
examination.  The pertinent diagnosis was evidence of 
diabetic retinopathy.  On VA eye examination in July 2005, 
the pertinent diagnosis was diabetes without retinopathy.  
The Board points out that, neither VA examiner had the claims 
file available for review.  In light of the conflicting 
medical evidence, the Board finds that a VA examiner should 
review the claims file and clarify whether the Veteran has a 
current diagnosis of diabetic retinopathy and, if so, whether 
such disability is related to service or service connected 
diabetes mellitus.  38 U.S.C.A. § 5103A; see Roberts v. 
Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran 
is entitled to a thorough examination which takes into 
account all relevant background information, including prior 
medical evidence).  

Based on the foregoing, the Board finds that the Veteran 
should be afforded new VA examinations to ascertain the 
current severity of his service connected disabilities, and 
to obtain a medical opinion regarding his claimed diabetic 
retinopathy.  

In addition, in his February 2006 notice of disagreement, the 
Veteran reported that he had continued to receive treatment 
for diabetes since his release from service.  He requested 
that VA obtain records of treatment from the Dorn VA Medical 
Center (VAMC) to support his claim.  While records of VA 
treatment from the Dorn VAMC, dated from October 2004 to 
February 2005, were associated with the claims file in May 
2005, there is no indication that the RO has requested any 
more recent records of treatment from this facility since 
receipt of the Veteran's February 2006 notice of 
disagreement.  The Veteran's February 2006 statement 
indicates that more recent records of VA treatment, 
potentially pertinent to the claims on appeal, may be 
available.  As such, any outstanding records of VA treatment 
pertinent to the claims on appeal must be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The Board also finds that further notification action in 
connection with the claim for service connection for diabetic 
retinopathy is warranted.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes 
enhanced duties to notify and assist claimants for VA 
benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  The claims file reveals that additional 
action is needed to comply with the notification requirements 
of the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  
While a March 2005 VCAA letter advised the Veteran of the 
information and evidence necessary to substantiate a claim 
for an increased rating for diabetes, the Veteran has not 
been furnished a VCAA letter which addresses the claim for 
service connection for diabetic retinopathy, to include as 
secondary to service-connected diabetes mellitus.  To ensure 
that all due process requirements are met, while the case is 
on remand, the AMC/RO should, through VCAA-compliant notice, 
give the Veteran another opportunity to present additional 
information and evidence pertinent to the claims on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The letter should inform the Veteran of the information and 
evidence necessary to substantiate the claim for service 
connection for diabetic retinopathy, on a direct basis and as 
secondary to service-connected diabetes mellitus.   

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all records 
of evaluation and/or treatment pertinent 
to any of the claims on appeal from the 
Dorn VAMC (since February 2005).  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The AMC/RO should request that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims on appeal.  The letter 
should clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

The AMC/RO should explain how to 
establish entitlement to service 
connection for diabetic retinopathy, both 
on a direct basis and as secondary to 
service-connected diabetes mellitus.  
This letter should also advise the 
Veteran of the evidence that will be 
obtained by VA and the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  

3.  If the Veteran responds, the AMC/RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the 
AMC/RO should notify him of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
AMC/RO should arrange for the Veteran to 
undergo a VA eye examination, to evaluate 
the claimed diabetic retinopathy and the 
service-connected trace cataracts, a VA 
arteries and veins examination, to 
evaluate the service-connected peripheral 
vascular disease, right lower extremity, 
and a VA genitourinary examination, to 
evaluate the service-connected erectile 
dysfunction, at a VA medical facility.  
All indicated tests and studies are to be 
performed, and a comprehensive history is 
to be obtained.  Prior to each 
examination, the claims file and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Each 
examiner should set forth all examination 
findings, along with a complete rationale 
for any conclusions reached.  

The eye examination must be conducted 
following the protocol in VA's disability 
Examination Worksheet Eye Examination 
(revised on January 16, 2009).  The 
examination must respond to the 
instructions contained therein.  The 
physician conducting the VA eye 
examination should also indicate whether 
the Veteran has a current diagnosis of 
diabetic retinopathy and, if so, provide 
an opinion regarding whether it is at 
least as likely as not (50 percent or 
greater probability) that the diabetic 
retinopathy is etiologically related to 
service or service-connected diabetes.  

The arteries and veins examination must 
be conducted following the protocol in 
VA's Disability Examination Worksheet 
Arteries, Veins, Miscellaneous 
Examination.  The examination must 
respond to the instructions contained 
therein.  

The genitourinary examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet 
Genitourinary Examination (revised on 
April 22, 2008).  The examination must 
respond to the instructions contained 
therein.  The physician should 
specifically comment on whether there is 
penile deformity with loss of erectile 
power.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim(s).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the 
AMC/RO must furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


